Citation Nr: 0205037	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-05 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of macular edema and inferior retinal vein 
occlusion, including visual field impairment, currently 
evaluated as 20 percent disabling.  

(The issue of entitlement to an effective date earlier than 
November 16, 1998 for the grant of a total rating based on 
individual unemployability will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1970 
to November 1974.  She also had additional service with the 
Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In December 2000, the Board granted the issue of entitlement 
to disability compensation benefits for a left eye disorder 
characterized as macular edema and inferior retinal vein 
occlusion, under the provisions of 38 U.S.C.A. § 1151 (West 
1991).  

By a January 2001 rating action, the RO assigned a 10 percent 
disability evaluation for the service-connected macular edema 
and inferior retinal vein occlusion of the left eye, 
effective from March 17, 1997.  

In an April 2001 rating action, the RO redefined this 
service-connected disability as residuals of macular edema 
and inferior retinal vein occlusion, including visual field 
impairment, and awarded a 20 percent for this disability, 
effective from March 17, 1997.  

The Board is undertaking additional development with respect 
to the issue of entitlement to an effective date earlier than 
November 16, 1998 for the grant of a total rating based on 
individual unemployability, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected residuals of macular 
edema and inferior retinal vein occlusion in the left eye are 
manifested by visual field impairment and complaints of pain. 

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the service-connected residuals of macular edema and 
inferior retinal vein occlusion, including visual field 
impairment have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R., § 4.20, Part 4, Diagnostic Codes 6009, 
6080. (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the February 2000 
and April 2001 statements of the case statement of the case 
and the supplemental statements of the case informed the 
veteran of the evidence needed to substantiate her claims.  
As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records identified by the veteran.  The 
veteran has also undergone VA examinations during the current 
appeal. Consequently, the Board finds that the requirements 
of the VCAA and its implementing regulations have been met by 
VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

On January 30th 1997, the veteran was hospitalized at the VA 
Medical Center (VAMC) due to a bilateral retinal detachment.  
While hospitalized, she underwent indirect laser 
photocoagulation of both eyes under general endotracheal 
anesthesia without complications.  She was discharge on 
January 31, 1997 with a diagnosis of bilateral retinoschisis 
with schisis detachment. 

Subsequently, the veteran received follow-up treatment at VA 
and private facilities for several problems including her 
left eye. 

In May 1997, the veteran underwent a VA eye examination.  The 
visual acuity in the left eye was uncorrected near vision of 
20/60, correctable to 20/20 and uncorrected distant vision of 
20/50, correctable to 20/40.  The visual acuity in the right 
eye was uncorrected near vision acuity of 20/60, correctable 
to 20/20 and uncorrected distant vision of 20/50 correctable 
to 20/30.  

An examination of the left eye further showed that there was 
normal extraocular muscle function and no diplopia.  The 
pupil was normally reactive to light.  There was some 
constriction in the superior nasal quadrant.  The lens, lid, 
lashes, conjunctivae, cornea, and anterior chamber of the 
veteran's left eye were normal.  There was a healthy optic 
nerve, mild vitreous traction on the fovea with a possible 
Stage I or Stage II macular hole and mildly tortuous vessels, 
and laser scars of almost 360 degrees.  

The diagnosis was a history of retinal detachment, 
status-post indirect laser treatment, a history of posterior 
nodular scleritis, constricted visual fields, presbyopia, and 
vitreous traction on the fovea, left eye.  
Subsequent private and VA medical records show intermittent 
treatment for several disabilities, including her eyes.  A 
June 1998 VA general medical examination demonstrated a left 
ptosis.  The veteran's left pupil responded to light, and her 
extraocular muscles were intact.  The diagnoses included 
status-post repaired bilateral retinal detachments with 
residual left ptosis.  

In February 2000, the veteran underwent a VA eye examination.  
At that time, the veteran reported that, following her 
January 1997 eye surgery, she developed cysto-macular edema 
and branch vein occlusion in her left eye.  She reported that 
she had been experiencing pain since the surgery.  The 
veteran also noted that since the January 1997 eye surgery 
she had had two series of steroid injections over time and 
that she also developed a cataract in her left eye which was 
probably secondary to the steroids.  The veteran stated that 
she underwent a cataract extraction in May 1999 and surgery 
on her left upper lid for chronic edema in October 1998, 
which was only partially successful.  

An examination of the left eye demonstrated uncorrected near 
vision of 20/400, correctable to 20/60 and uncorrected 
distant vision of 20/60 minus 1, correctable to 20/60 plus 1.  
Corrected vision in the right eye was 20/20.  She corrected 
with myopic astigmatism and presbyopic corrections on the 
left.  There was no diplopia. There was a posterior chamber 
intraocular lens, which was in place.  There was an inferior 
branch vein occlusion with some hemorrhage along the line of 
the vein and peripheral retinoschisis with walled off areas 
and no detachment.  The intraocular tension was 16.  An 
evaluation of the macular showed large cystic areas with 
surrounding edema.  Vision fields were included in the 
report.

The visual field in the left eye at the eight principal 
meridians were temporally, 10 degrees, down temporally 50 
degrees, down 52 degrees, down nasally 45 degrees, nasally 35 
degrees, up nasally 2 degrees, up 5 degrees, up temporally 10 
degrees.
The examiner indicated that there was a normal left visual 
field except for the lowered Lidocaine, which precluded the 
upper field.  The visual field in the right eye was normal.

The diagnosis was a history of retinoschisis with laser 
retinopexy, pseudophakia secondary to probable steroid 
cataract, cysto-macular edema, and inferior branch vein 
occlusion.  The examiner expressed an opinion that it was 
entirely possible that the macular edema and inferior retinal 
vein occlusion of the veteran's left eye result from the VA 
treatment that she had received.  

Subsequently received was a VA medical report dated in 
October 1998 which shows that the veteran underwent a 
mullerectomy of her left upper lid.  The diagnosis was ptosis 
of the left upper lid.  A veteran's left eye was evaluated at 
a private facility on several occasions during August 2000.  
At that time the veteran complained of left eye pain since 
the 1997 surgery and swelling.  Vision of the left eye was 
20/70 plus, corrected, with blurring.  Vision of the right 
eye was 20/25-1.  The diagnosis was conjunctive 
lymphangiectasis of the left eye, post-operative retinal 
detachment including macular edema of the left eye, and post 
vein occlusion of the left eye.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  Disability evaluations are determined by the 
application of a schedule of ratings which is based, as far 
as can practicably be determined, on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2001).  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2001).

Where service connection is in effect for only one eye, the 
visual acuity in the non service-connected eye is considered 
to be normal unless there is blindness in that eye.  38 
U.S.C.A. § 1160 (West 1991); 38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Code 6070 (2001).  This interpretation of the 
rating schedule applicable to unilateral impairment of visual 
acuity corresponds to the interpretation of the rating 
schedule for unilateral hearing loss and has been 
inferentially approved.  Boyer v. West, 11 Vet. App. 477, 
479-80 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The RO has evaluated the veteran's service-connected 
residuals of macular edema and inferior retinal vein 
occlusion under ratings for impairment of field vision. 
Diagnostic Code 6080.  When impairment of unilateral field 
vision is to 30 degrees but not to 15 degrees, a rating of 10 
percent is provided or rate 20/100 (6/30).  When impairment 
of unilateral field vision is to 15 degrees, but not to 
5 degrees, a 20 percent disability rating is provided or rate 
20/200 (6/60).  The next higher rating of 30 percent requires 
evidence of unilateral concentric contraction of the visual 
field to 5 degrees or of homonymous hemianopsia.  38 C.F.R. 
Part 4, § 4.84a, Diagnostic Code 6080 (2001).  

When the vision is 20/100 in one eye and 20/40 in the left 
eye a rating of 10 percent is provided.  Diagnostic Code6079.  

When vision in one eye is 15/200 and in the other eye 20/40, 
a rating of 20 percent is provided.  Diagnostic Code 6077.

When vision in one eye is 10/200 and in the other eye 20/40 a 
rating of 30 percent is provided.  Diagnostic Code 6077.

The veteran's service-connected left eye disorder may also be 
evaluated as analogous eye injury unhealed under Diagnostic 
Code 6009.  38 C.F.R. 4.20.  The chronic form of this 
particular disability will be rated from 10 percent to 
100 percent based upon impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. Part 4, Note 
following Diagnostic Code 6009 (2001).

To summarize, the veteran's statements are deemed competent 
with regard to the description of the left eye symptoms.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). However, these 
statements must be considered in conjunction with the 
clinical evidence of record and the pertinent rating criteria 
previously set forth.

In this regard, the recent VA examination showed that the 
impairment of the field of vision of the left eye was to 30 
degrees but not to 15 degrees, which warrants a rating of 10 
percent rating.  If rated in the alternative as impairment in 
visual acuity in the left eye, 20/ 100 warrants only a 10 
percent rating.  The veteran has reported that she is 
experiencing pain in the left eye which the Board considers 
to be a continuance of active pathology.  As such, after 
reviewing the evidence, it is the judgment of the Board that 
the overall impairment resulting from the service connected 
left eye disability is contemplated in the current 20 percent 
rating and a higher evaluation is not warranted.  The 20 
percent rating is the highest rating warranted during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Finally, the evidence is not equipoise as to warrant the 
application of the benefit of the doubt rule.  38 C.F.R. § 
4.3 (2001).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for the service-connected residuals of macular edema and 
inferior retinal vein occlusion is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

